Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3542623 in view of Halla (US 4924815).
For claim 1, EP 3542623 teaches a dog collar comprising: 
a. a first strap (1);
b. a plurality of prong elements (16) secured to said first strap; 
c. a second strap (2); and
d. two cam buckles (24) carried by said second strap,
wherein said first strap is securably connected to said second strap through the two cam buckles, wherein said second strap includes a first end and a second end (see Figures 1-3).
As described above, EP 3542623 discloses most of the claimed invention except for mentioning a female end of a conventional quick release coupler proximate said first end of said second strap and a male end of a conventional quick release couple proximate said second end of said second strap.
Halla teaches that it is old and well known in the art of collar assembly to provide a female end and a male end of a conventional quick release coupler (equivalent to (18) and (18a)) in order to releasably couple two strap components together (see Figures 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar assembly of EP 3542623 so as to replace loops (22 and 23 of EP 3542623) with the conventional quick release coupler (18 and 18a of Halla), in a similar manner as taught in Halla, in order to releasably couple the first and second ends of the second strap together.
For claim 4, EP 3542623 as modified by Halla (emphasis on Halla) further teach a leash connector (hook at the end of (L) where (L) is connected to (18) in Figure 1) proximate either said first end or second end of said second strap.	
For claims 5 and 6, EP 3542623 as modified by Halla disclose most of the claimed invention except for the use of a specific material such as nylon or leather.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the collar assembly of EP 3542623 as modified by Halla so as to include the use of such a material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	For claim 7, EP 3542623 as modified by Halla (emphasis on EP 3542623) further teach wherein each prong element of said plurality of prong elements includes a body, wherein said body includes a least one protrusion (16) and a strap channel (11) located along a bottom portion of the prong element.
	For claim 8, EP 3542623 as modified by Halla (emphasis on EP 3542623) further teach wherein each prong element includes two protrusions (16).
Allowable Subject Matter
Claims 9 and 10 are now allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-8 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644